Case 4:19-cr-10017-KMM Document 22 Entered on FLSD Docket 02/05/2020 Page 1 of 2



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                       CASE NO. 19-10017-CR-MOORE

  UNITED STATES OF AMERICA,

             Plaintiff,

  vs.

  DONALD HOWARD CONKRIGHT,

        Defendant.
  _________________________________/

       NOTICE OF EXPERT TESTIMONY REGARDING MENTAL CONDITION

             Defendant Donald Howard Conkright, through counsel and pursuant to

  Fed.R.Crim.Pro. 12.2(b) does hereby give notice that he intends to call Emily Fallis,

  Ph.D., a Clinical Psychologist, to testify as to the mental condition of Defendant at

  the time of the offense when this case proceeds to trial. 1

                                                          MICHAEL CARUSO
                                                          FEDERAL PUBLIC DEFENDER

                                                 By: s/ Stewart G. Abrams
                                                       Stewart G. Abrams
                                                       Assistant Federal Public Defender
                                                       Florida Bar No.: 371076
                                                       150 W. Flagler Street, Suite 1500
                                                       Miami, Florida 33130-1556
                                                       Tel: (305) 530-7000
                                                       E-mail: stewart_abrams@fd.org



  1
      The Government is in possession of Dr. Fallis’ report dated June 11, 2019.
Case 4:19-cr-10017-KMM Document 22 Entered on FLSD Docket 02/05/2020 Page 2 of 2



                             CERTIFICATE OF SERVICE

        I HEREBY certify that on February 5, 2020, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

  document is being served this day on all counsel of record or pro se parties in the

  manner specified, either via transmission of Notices of Electronic Filing generated by

  CM/ECF or in some other authorized manner for those counsel or parties who are not

  authorized to receive electronically Notices of Electronic Filing.

                                   By:     s/ Stewart G. Abrams
                                              Stewart G. Abrams




                                             2
